                   Case 8:18-mj-02526-TMD Document 7-10 Filed 10/05/18 Page 1 of 1
      Case 2:18-mj-02484-DUTY *SEALED* Document 10 Filed 09/24/18 Page 1 of 1 Page ID
                                         #:30
                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA

                                 MINUTES - RULE 5/20 HEARING / DETENTION HEARING

Case No. 18 MJ 2484                                            CourtSmart CS 9/24/18            Date: September 24, 2018
Present: The Honorable PATRICK .1. WALSH                                                               , U.S. Magistrate Judge
               Isabel Martinez                              David Chao                                          N/A
               Deputy Clerk                           Assistant US. Attorney                              Interpreter I Language


  USA V. LISSA ?AFL                                              Attorney Present for Defendant:
                                                                                          Andre Townsend
     te Present g Custody 0 Bond           Not present           flif Present 0 CJA Li Reid VI DEM 0 Not present

1.     PROCEEDINGS:       W'S IDENTITY HEARING 0 REMOVAL HEARING El PRELIMINARY HEARING
                               RE POSSIBLE RULE 20 0 ARRIVAL OF PROCESS
                               FURTHER PROCEEDINGS RE
      Process     El received       0 not received
      Witness(es) CST 0 Exhibits Marked              0 See separate list.
      Court orders that exhibits be returned to the respective counsel / party of record. 0 See receipt for Release of Exhibits to
      Counsel.
Li Court finds defendant 0 to be the person D not to be the person charged in the 0 Indictment 0 information
    Complaint.
    Court finds 0 probable cause 0 no probable cause to believe that the offense so charged has been committed and that
    the defendant has committed it.
0 IT IS ORDERED that the defendant return to the originating district and proceedings be terminated in this district.
    Defendant executed Waiver of Rights.           0 Process received.      0 Process not received.
    Court ORDERS defendant Held to Answer to                                District of
    Bond to transkr, if bail is posted. Defendant ordered to report on or before
    Final commitment and warrant of removal tci issue directing the U.S. Marshal to return the defendant to the district of
    origin. Date issued:                                   By:
    0 Final commitment and warrant of removal are ordered stayed until
Li Defendant executes Rule 20 consent form and is ordered HELD TO ANSWER to the U.S. District Court, Central District
    at 0 Los Angeles 0 Riverside 0 Santa Ana.
H. PROCEEDINGS: DETENTION HEARING
El Government's request for detention is: Ii GRANTED               0 DENIED 0 WITHDRAWN                     0 CONTINUED
Et Counsel stipulation to bail.
El Court finds presumption under 18 USC 3142e                       has not been rebutted.
El Court ORDERS DEFENDANT PERMANENTLY DETAINED. See separate Detention Order.
    Court finds presumption under 18 USC 3142e                     has been rebutted.
    Court sets bail at: $                                   0 SEE ATTACHED COPY OF CR-01 BOND FORM FOR
    CONDITIONS OF RELEASE.
    Court orders that defendant be detained for a period not to exceed ten (10) Court days. See separate order it temporary
    detention.
    Witnesses CST         0 Exhibits Marked        0 See separate list.
    Court orders that exhibits be returned to the respective counsel / party of record. 0 See Receipt for Release of Exhibits
      to Counsel. 0 Release Order Issued - Release No.:
E4 Court orders case continued to September 26. 2018                   at 1:30         0 a.m. L p.m. for Identity Hearing
      before Judge                                                     in courtroom
MI Other: Defendant requests to continue hearing so that a Hebrew Interpreter can be present. Preliminary Hearing Waiver submitted.



                                                                                                                       :20
                                                                                              Deputy Clerk Initials IM
M-50 (Obi 0)                             MIN I r I - RULE 5/20 HEARING ] DETENTION HEARING
